Bashara, P.J.
Defendant appeals his plea-based conviction for violation of the felony-firearm statute, MCL 750.227b; MSA 28.424(2). He contends that there was an insufficient factual basis presented at the guilty-plea proceeding to support the conviction. GCR 1963, 785.7(3)(a). The prosecutor concedes error.
We have reviewed the transcript in light of People v Johnson, 411 Mich 50; 303 NW2d 442 (1981). In that case, the Court stated:
"To convict one of aiding and abetting the commission of a separately charged crime of carrying or having a firearm in one’s possession during the commission of a *682felony, it must be established that the defendant procured, counselled, aided, or abetted and so assisted in obtaining the proscribed possession, or in retaining such possession otherwise obtained. See People v Doemer, 35 Mich App 149; 192 NW2d 330 (1971); People v Francis, 71 Cal 2d 66; 450 P2d 591; 75 Cal Rptr 199 (1969).
"In neither of the instant cases does the record show that the defendant assisted the accomplice to obtain or retain possession of the firearm which the accomplice possessed during the commission of the felony.” Johnson, supra, 54.
The facts in the present case do not appear to be distinguishable from those presented in Johnson. Accordingly, the matter is remanded for further proceedings on the felony-firearm charge. Although the defendant has raised no issue with regard to the other convictions, our review of the transcript reveals no other reversible error. We do not retain jurisdiction.
J. H. Gillis, J., concurred.